Citation Nr: 1505532	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  06-20 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals of a left eye disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to May 1946.  He died in July 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for residuals of a left eye disability (which was characterized as residuals of healed iridocyclitis, left eye).  A videoconference Board hearing was held at the RO in August 2007 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board denied the Veteran's increased rating claim for a left eye disability in October 2007.  The Board also denied the Veteran's motion for reconsideration of its October 2007 decision in April 2008.  The Veteran, through an attorney, appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court vacated and remanded the Board's October 2007 decision.  

Pursuant to the Court's December 2009 decision, the Board remanded the Veteran's increased rating claim for a left eye disability to the Agency of Original Jurisdiction (AOJ) for additional development in June 2010.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for updated VA examination to determine the nature and etiology of his service-connected left eye disability.  This examination occurred in August 2010.  An addendum to this examination report was obtained in April 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Following the Veteran's death in July 2011, the Appellant filed a VA Form 21-0847, "Request For Substitution Of Claimant Upon Death Of Claimant," in August 2011 seeking substitution as the claimant with respect to the Veteran's currently appealed claims.  See 38 U.S.C.A. § 5121(a) (West 2014) (providing for substitution of claimants for Veterans who died after October 10, 2008).  

The Board finds that the Appellant is a proper substitute claimant for the Veteran.  See 38 U.S.C.A. § 5121(a).  Because the Appellant currently lives within the jurisdiction of the RO in Cleveland, Ohio, that facility retains jurisdiction in this appeal.

In August 2013 correspondence, the Board notified the Appellant that the Veterans Law Judge who held the August 2007 videoconference hearing in this appeal had retired.  The Appellant was offered the opportunity for another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.717.  The Appellant declined another Board hearing in September 2013.  See also 38 C.F.R. § 20.702.

In March 2014, the Board denied the Appellant's claim of entitlement to a disability rating greater than 10 percent for residuals of a left eye disability, for accrued benefits purposes.  The Appellant, through her attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court requesting that the Board's March 2014 denial of an increased rating for residuals of a left eye disability, for accrued benefits purposes, be vacated and remanded by the Court.  Both parties to the Joint Motion argued that the Board failed to recognize the Appellant as a proper substitute claimant for the Veteran in its March 2014 decision.  This argument is error as the Board clearly stated in its March 2014 decision that the Appellant was recognized as a proper substitute claimant for the Veteran.  See Board decision dated March 4, 2014, at pp. 4.  Both parties to the Joint Motion also argued that the Board applied the incorrect legal standard in adjudicating the Appellant's increased rating claim for residuals of a left eye disability because this claim was adjudicated as an accrued benefits claim and additional evidence received after the Veteran's death was not considered by the Board.  This argument also is error as the Board considered certain record evidence submitted after the Veteran's death in its March 2014 decision.  See, for example, Board decision dated March 4, 2014, at pp. 26-27.  Thus, the Board finds that any error in stating in the March 2014 decision that the record had been closed by virtue of the Veteran's death was not prejudicial to the adjudication of the Appellant's increased rating claim for residuals of a left eye disability in March 2014.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).  Despite these errors in the arguments advanced in the Joint Motion, the Court granted the Joint Motion in a January 2015 Order.  Accordingly, the issue on appeal has been recharacterized as stated on the title page of this decision.

The Board finally notes that, during the pendency of this appeal, VA issued final regulations governing the substitution of claimants.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  Among other things, the final rules governing substitution provide at new 38 C.F.R. § 3.1010(f)(3) that a substitute claimant has the same rights regarding the submission of additional evidence as if the original claimant (in this case, the Veteran) had not died.  See 38 C.F.R. § 3.1010(f)(3) (effective October 6, 2014).  The Board also acknowledges that, under the statute governing substitution of claimants, it had the necessary authority in March 2014 to review all of the record evidence (dated before and after the Veteran's death) in order to adjudicate the Appellant's increased rating claim for residuals of a left eye disability.  See generally 38 U.S.C.A. § 5121A (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence shows that the Veteran's service-connected residuals of a left eye disability were manifested by, at worst, 2 small corneal scars not on the visual axis of the left eye and reported starbursts at night in the left eye


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for residuals of a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.383, 3.951, 3.1000, 3.1010, 4.1, 4.2, 4.7, 4.79, 4.80, 4.83a, Table V, 4.84a, Diagnostic Codes (DCs) 6066, 6074, 6077, 6079 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2005 and in June and December 2011, VA notified the Veteran (during his lifetime) and the Appellant (after the Veteran's death) of the information and evidence needed to substantiate and complete the currently appealed claim, including what part of that evidence they were to provide and what part VA would attempt to obtain for them.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the claimant to submit medical evidence showing that the service-connected disability had worsened.  The claimant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the claimant be advised to submit any additional information in support of the currently appealed claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June and December 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the claimant.

The first and third elements were met by all of the notice letters issued to the claimant during the pendency of this appeal.  These letters informed the claimant that he or she needed to provide information showing the Veteran's service-connected disability had worsened.  They were informed that such evidence could be a statement from the Veteran's doctor or lay statements describing what individuals had observed about the Veteran's disability.  They were told that they needed to provide VA information as to where the Veteran had received medical treatment, or that they could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which the Veteran's disability had worsened.  They also were informed of what evidence VA would obtain on their behalf and what they needed to do to help VA process the currently appealed claim.  The claimant has submitted personal statements and lay statements from others with respect to the Veteran's service-connected disability.  As the Board finds the claimant had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support this claim, any failure to provide them with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the claimant was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of the Veteran's disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in May 2006 and a supplemental statement of the case (SSOC) in April 2007 addressing the currently appealed claim.  The Appellant also received SSOC's in October 2010, May 2011, and in January 2013 addressing this claim.  Specific VCAA notice of the ratings schedule to be applied to the symptomatology of the Veteran's disability is unnecessary in light of repeated correspondence sent by the AOJ to the claimant describing the Rating Schedule and applying the relevant regulations to the currently appealed claim.  The Board finds that the claimant was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the claimant was notified and aware of the evidence needed to substantiate the currently appealed claim, as well as the avenues through which he or she might obtain such evidence, and of the allocation of responsibilities between himself or herself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for residuals of a left eye disability.  Because the claimant was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify him or her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in August 2005; thus, this notice was timely.  Because the increased rating claim for residuals of a left eye disability is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the claimant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the claimant has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the claimant in obtaining evidence and affording him or her the opportunity to give testimony before the AOJ and the Board; as noted in the Introduction, the Appellant declined the opportunity for a new Board hearing in August 2013.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the claimant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2007 hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as an increased rating claim for a left eye disability.  The Veteran was assisted at the hearing by an accredited representative from his then-service representative, Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's left eye symptomatology since active service. 

Moreover, the claimant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits (the only claim on appeal at that time).  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated that the Veteran's service-connected left eye disability had worsened, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Prior to his death, the Veteran was provided with VA examinations which addressed the nature and severity of his service-connected residuals of a left eye disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Following the Veteran's death, the AOJ obtained additional evidence concerning the nature and severity of the Veteran's service-connected residuals of a left eye disability.  Because the Appellant was recognized by the AOJ in 2011 and by the Board in March 2014 as a proper substitute claimant for the Veteran, the record in this appeal remained open after the Veteran's death.  Accordingly, all of the evidence currently of record will be considered by the Board in the decision below (with the exception of an October 2006 VA examination report).

The claimant has contended strenuously that all of the VA examinations and medical opinions obtained during the pendency of this appeal were inadequate.  Prior to his death, the Veteran appeared to be raising a general challenge to the professional competence of the VA examiners who treated him during his lifetime.  The Appellant, through her attorney, also appears to be raising a general challenge to the professional competence of the VA examiner whose opinion was obtained by the AOJ in December 2012.  The Board acknowledges in this regard that, pursuant to the Court's December 2009 decision, the October 2006 VA examination is inadequate for VA adjudication purposes.  Consistent with the Court's decision, the October 2006 VA examination report was not relied upon in adjudicating the currently appealed claim.

With respect to the remaining medical evidence of record, both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an Appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  The claimant has not raised a specific challenge to the professional medical competence or qualifications of any VA examiner who treated the Veteran prior to his death (with the exception of the inadequate VA examination conducted in October 2006) or the VA clinician whose opinion was obtained by the AOJ in December 2012.

Recent Federal Circuit precedent also suggests that VA may rely upon the Veteran's VA medical records in adjudicating the currently appealed claim.  In Bastien, an Appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the Appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an Appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  The claimant has not identified or submitted any evidence or argument that the VA examiners who saw the Veteran prior to his death were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions (again, with the exception of the October 2006 VA examination).  Nor has the Appellant successfully made this argument with respect to the December 2012 VA medical opinion obtained by the AOJ after the Veteran's death.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the Veteran's VA medical records in adjudicating the currently appealed claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Except for the October 2006 VA examination report, there otherwise has been no showing or even an allegation that any other VA examiner who saw the Veteran during his lifetime was not competent or did not report accurately what he or she found in his or her review of the claims file.  Nor has such showing or allegation been made against the VA clinician whose opinion was obtained by the AOJ in December 2012 after the Veteran's death.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the currently appealed claim with no benefit flowing to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board notes in this regard that Judge Lance has admonished both VA and the plaintiffs' bar in Veterans appeals to reduce the number of remands in order to avoid contributing to the "hamster-wheel" reputation of Veterans law.  See Coburn v. Shinseki, 19 Vet. App. at 434 (Lance, J., dissenting).  Another remand in this case does nothing more than contribute to that unwelcome reputation.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Residuals of a Left Eye Disability

The Appellant contends that she is entitled to an increased rating for the Veteran's service-connected residuals of a left eye disability because it was more disabling than evaluated during the Veteran's lifetime.  Because the Appellant has been recognized by the Board as a proper substitute claimant for the Veteran, the increased rating claim for residuals of a left eye disability will be adjudicated as if the Veteran had not died during the pendency of this appeal.

Laws and Regulations

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected residuals of a left eye disability are evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.79, DC 6003-6079 (iritis-impairment of visual acuity).  The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's increased rating claim for a left eye disability was received in April 2005, the revised rating criteria are inapplicable.

The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provided that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DC's 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former DC 6003, chronic iritis was to be rated between 10 percent and 100 percent disabling for impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent rating during active pathology.  The minimum disability rating during active pathology under the former DC 6003 was 10 percent.  38 C.F.R. § 4.84a, DC 6003 (effective prior to December 10, 2008).

Under the former DC 6079, a 10 percent rating was assigned for impairment of central visual acuity when vision in one eye is correctable to 20/50, 20/70, or 20/100, and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DC 6079 (effective prior to December 10, 2008).

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (effective prior to December 10, 2008).  When a Veteran is entitled to disability compensation in only 1 eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  A disability rating of 40 percent is warranted when service connection is in effect in only 1 eye if there is anatomical loss of that eye.  38 C.F.R. § 4.84a, DC 6066.  

VA regulations permit compensation for a combination of service-connected and nonservice-connected eye disabilities when there is blindness in both the service connected and the nonservice connected eye and the nonservice-connected eye disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Factual Background

The record evidence shows that, on VA outpatient treatment in April 2004, the Veteran complained of poor vision in the left eye "and he realizes this is from [age-related macular degeneration]."  He denied any vision or ocular changes since November 2003 although there may have been a "possible very gradual decrease."  A history of iridocyclitis secondary to trauma in service and secondary headaches was noted.  Visual acuity in the left eye was 20/80.  Physical examination of the left eye showed pupil equal, round, and reactive to light and accommodation, intraocular pressure of 12, clear lenses, a paracentral nasal stromal scar, a deep anterior chamber, and a flat iris.  The assessment included geographic dry age-related macular degeneration (ARMD) with possible traumatic maculopathy of the left eye with a history of visual loss initially and progressively following service-connected trauma and an apparent area of more thickened macular scar with a question of whether this was post-traumatic, pseudophakia, a corneal scar of the left eye with a history of trauma, and visual disability.

On VA eye examination in June 2004, the Veteran's complaints included poor vision "even with his glasses."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of an old corneal scar in the left eye, geographic ARMD, pseudophakia, and cataract surgery was noted.  Physical examination of the left eye showed best corrected visual acuity of 20/100, no afferent pupillary defect, full visual field to confrontation, extraocular movements within normal limits, intraocular pressure of 11, mild blepharitis of the eyelid, a corneal scar in the visual axis of the cornea, a deep and quiet anterior chamber, iris within normal limits.  The VA examiner stated:

On further questioning, the [Veteran] reports that there has been some concern about the iridocyclitis that was associated with his injury in the service.  He recognizes that this inflammatory condition of the eye was associated with the trauma at that time.  However, he says that it has cleared up and has been cleared up following his immediate recovery after the injury.  He is no longer bothered by the inflammation in the eye.  However, he suspects that perhaps his vision in the left eye is poor due to the corneal scar that was a result of his trauma.

On VA outpatient treatment in April 2005, the Veteran complained that he "can't see to read" and his vision was worsening.  He reported that he "has to close [his] left eye to even have a chance" of seeing.  He also reported "difficulty seeing his wife when shopping."  Visual acuity was 20/400+1 in the left eye.  Intraocular pressure was 12 in the left eye.  Slit lamp examination of the left eye showed dermatochalasis, inferonasal papillae in the fornice, a nasal paracentral scar, a deep and quiet anterior chamber, a flat iris with post-surgical changes, and an intraocular lens with a clear posterior chamber.  The assessment included geographic ARMD in the left eye with progressively worsening visual acuity "unable to read left side of chart," a history of left eye trauma in service, a fibrous component to a left eye scar "likely post traumatic," a corneal scar of the left eye not involving the visual axis, and significant interference of left eye vision, and pseudophakia.

In June 2005, the Veteran was complaining of progressively worse vision in the left eye "in last few months."  His in-service eye injury and treatment was noted.  Visual acuity in the left eye showed "finger counting at 5 feet (eccentric viewing).  [The Veteran] had difficulty visualizing chart," and no improvement on pinhole testing.  The Veteran's intraocular pressure was 12 in the left eye.  The assessment included a corneal scar of the left eye secondary to trauma, dry geographic ARMD, worsening visual acuity in the left eye, pseudophakia, and refractive error.  

In a July 2005 addendum to the Veteran's June 2005 VA outpatient treatment note, a VA attending optometrist stated that there was no evidence in the Veteran's claims file of traumatic retinal changes in the left eye.  The Veteran's fundus was normal and his visual acuity was 20/20 in the left eye post-trauma in 1946 "and also on exam in 1985 with acuity of 20/25 noted [in the left eye]."  This VA clinician concluded that the Veteran's decreased visual acuity in the left eye was attributable to ARMD.

On VA examination in July 2005, the Veteran complained that he did not benefit from prescription eyeglasses which had been issued by VA in 2004.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  Visual acuity in the left eye was "finger counting at five feet with eccentric viewing," with no improvement on pinhole testing.  Physical examination of the left eye showed no afferent pupillary defect, full visual field to finger counting, blepharitis of the lids and lashes, dermatochalasis of the lids, white and quite conjunctiva, 2 circular corneal scars measuring 0.75 millimeters (mm) and 1.7 mm off of the visual axis and 0.25 mm, post-surgical changes in the iris, a deep and quiet anterior chamber, and intraocular pressure of 12.  The assessment included 2 corneal scars of the left eye secondary to service-connected trauma which "are not on the visual axis and are not affecting visual acuity," dry geographic ARMD with worsening acuity in the left eye caused by geographic atrophy with drusen, pseudophakia which was more likely than not "age related and not a result of trauma," and a refractive error.

In an October 2005 letter, a VA ophthalmologist stated that she had examined the Veteran "on several occasions" since April 2004.  The Veteran's history of service-connected traumatic injury with resultant iridocyclitis in the left eye was noted.  The Veteran "reports that shortly after the injury, his left eye vision began to progressively deteriorate."  He also reported that he "frequently has to close or cover his left eye to view objects."  This VA clinician stated that the Veteran's most recent visual acuity was "counting fingers left eye although upon my last examination with him, his visual acuity was 20/400 left eye."  This clinician also stated that the Veteran had a "small corneal scar in the left eye, but not involving the visual axis, and not contributory to his visual complaints."  This clinician noted that the Veteran "has received low vision rehabilitation services with some improvement of his visual function, though he still has significant difficulties, even with low vision aids."  This clinician concluded that "it is still possible, despite the lack of in-service documentation, that perhaps a subtle maculopathy may have contributed to the subjective visual degradation this [Veteran] reports, and may have also contributed to the earlier onset of macular degenerative changes in his left eye."

On VA outpatient treatment later in October 2005, the Veteran's complaints included a concern about whether "the damage done to the left eye is service related."  He also reported being told that he had glaucoma.  Visual acuity in the left eye was counting fingers at 1.5 feet.  Intraocular pressure in the left eye was 13.  The VA optometrist stated that she "had an extensive discussion with the [Veteran] that although there is a possible traumatic component to the dry ARMD in the left eye it is not possible to definitively assess trauma as the cause of the [Veteran's] vision loss."  This clinician also advised the Veteran that "refractive error tend[s] to change throughout life and that the need for glasses after the military is unlikely associated with trauma."  The assessment included stable dry ARMD, left eye greater than right eye, stable pseudophakia, a stable mid-peripheral corneal subepithelial scar of the left eye secondary to a history of an explosion in service that was "not likely [the] cause of decreased visual acuity," a history of iridocyclitis following in-service explosion with "no signs of associated ocular problems noted today," and near total visual impairment of the left eye.

Following private outpatient treatment in September 2006, D.R.N., O.D., opined that "the optic nerve atrophy is the primary reason this [Veteran] suffered vision loss of his left eye."

In a July 2007 letter, Dr. D.R.N. stated that the Veteran's visual acuity in the left eye was hand motions at 3 feet.  Physical examination of the left eye showed pupil equal, round, and reactive to light and accommodation, full visual field to confrontation, full extraocular movements.  The assessment included ARMD and optic nerve atrophy in the left eye.

The Veteran testified at his August 2007 Board hearing that he had no vision "whatsoever" in his left eye.  See Board hearing transcript dated August 22, 2007, at pp. 5.  He also testified that he was unable to read or drive a car due to worsening symptomatology from his service-connected residuals of a left eye disability.  Id., at pp. 6.

On VA eye examination in August 2010, no relevant complaints were noted.  The Veteran's history of an in-service left eye injury followed by progressive vision loss in the left eye was noted.  He denied "recurrence of iridocyclitis beyond the initial injury/healing."  The Veteran was unable to drive, play the organ, and experienced a loss of independence.  Physical examination of the left eye showed visual acuity of 2/700, no diplopia, constriction of visual field, smooth and full extraocular movements, pupil equal, round, and reactive to light and accommodation, clear and quit lids and lashes, clear and quiet sclera, 2 small corneal scars ("#1 at nine o clock on the visual axis" and 0.75 mm, "#2 one mm inferior to scar #1, less dense, outside visual axis"), a deep and quiet anterior chamber, a normal iris, and intraocular pressure of 11.  The VA examiner stated that the "larger of the two [corneal scars in the left eye] is on the border of the visual axis which could cause light scatter, starbursts, and possibly a reduction of contrast and acuity.  The corneal scars on the left eye do not account for his current level of visual acuity loss in the left eye."  This examiner also stated that "there is suspicion for a possible neovascular membrane process occurring in the left eye along the inferior arcade.  The location of this finding does not influence his central acuity.  This examiner concluded:

In summary, [the Veteran's] current left eye vision loss is likely due to both service connected and nonservice connected causes.  Only to a small extent would I expect there would be contribution from the corneal scar as demonstrated in his record dated 4/4/47 (the unaided visual acuity right eye 20/15 and the left eye 20/20-4 best corrected to 20/20).  

The majority of the contribution is most likely related to the development of macular degeneration in both eyes and not service connected related.  Geographic macular degeneration can be unpredictable in terms of visual acuity loss and symmetry and in contrast it would not be expected that the affect from a corneal scar would continue to contribute to visual decline.

The diagnosis was "[l]egal blindness based on acuity."  

In an April 2011 addendum to the August 2010 VA examination report, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner opined that the Veteran's left eye vision loss is less likely than not permanently aggravated by his service-connected left eye injury.  The rationale for this opinion was that the Veteran's unaided visual acuity "is noted in the records to be recorded at 20/20-4 following the injury and to 20/20 with correction for the left eye.  Macular degeneration of the left eye is most likely responsible for reduction of acuity found on examination 8/31/10."

In a December 2012 opinion, a VA staff optometrist stated that he had reviewed the Veteran's VA examinations conducted in June 2004, July 2005, and in August 2010 (per the AOJ's request to review these examination reports).  Following his review of these records, this VA optometrist stated:

The specific left eye ocular symptoms and findings shown with the[se] VA exam results...that were solely caused by the Veterans service connected left eye condition include[] corneal scars [of the left eye].  On 8/31/10, the [Veteran] reported starbursts at night which are at least as likely as not related to the corneal scars.  

This VA optometrist then stated:

The specific left eye ocular symptoms and findings shown within the[se] VA exam results...that were solely caused by the Veterans non service connected left eye condition (macular degeneration) include reduced visual acuities declining to the level of legal blindness noted on the 8/31/10 examination.  The [Veteran's] symptoms of missing areas of vision, inability to drive, inability to play the organ and decreased independence as it relates to vision are secondary to the vision loss from macular degeneration.

The rationale for these determinations is based on a review of the record, medical literature and clinical experience.

In a June 2013 submission, the Appellant, through her attorney, strenuously disagreed with the opinion and rationale of the December 2012 VA optometrist.

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim for a disability rating greater than 10 percent for residuals of a left eye disability.  Because the Veteran died approximately 2 months after his filed his increased rating claim, no evidence concerning the severity of his service-connected residuals of a left eye disability contemporaneous to his death could be obtained.  Again, because the Appellant has been recognized as a proper substitute claimant for the Veteran, all of the record evidence in the claims file dated before and after the Veteran's death has been considered in adjudicating this claim (with the exception of the October 2006 VA examination that the Court found to be inadequate for VA adjudication purposes).  The record evidence shows that the Veteran's service-connected residuals of a left eye disability were manifested by, at worst, 2 small corneal scars not on the visual axis of the left eye and reported starbursts at night in the left eye.  The record evidence does not show that his service-connected residuals of a left eye disability were manifested by worsening visual acuity, total loss of vision in the left eye, or an enucleation or serious cosmetic defect such that an increased rating is warranted, for accrued benefits purposes.  See 38 C.F.R. § 4.84a, DC 6003-6079 (effective prior to December 10, 2008).  

The Board acknowledges that the Veteran's visual acuity in the left eye worsened considerably prior to his death.  Multiple VA clinicians who saw the Veteran for his service-connected residuals of a left eye disability prior to his death concluded that his worsening visual acuity was due to his non-service-connected ARMD and not to a service-connected eye disability.  The Veteran himself reported on VA eye examination in June 2004 that his iridocyclitis of the left eye "was associated with the trauma at that time.  However, he says that it has cleared up and has been cleared up following his immediate recovery after the injury.  He is no longer bothered by the inflammation in the eye."  A VA attending optometrist stated in July 2005 that there was no evidence in the Veteran's claims file of traumatic retinal changes in the left eye.  This VA clinician concluded that the Veteran's decreased visual acuity in the left eye was attributable to ARMD.  Following VA examination later in July 2005, a different VA examiner specifically diagnosed the Veteran as having 2 corneal scars of the left eye secondary to service-connected trauma which "are not on the visual axis and are not affecting visual acuity," dry geographic ARMD with worsening acuity in the left eye caused by geographic atrophy with drusen, and pseudophakia which was more likely than not "age related and not a result of trauma."  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board recognizes that, in an October 2005 letter, a VA ophthalmologist who had seen the Veteran "on several occasions" since April 2004 opined that it was "possible, despite the lack of in-service documentation, that perhaps a subtle maculopathy may have contributed to the subjective visual degradation this [Veteran] reports, and may have also contributed to the earlier onset of macular degenerative changes in his left eye."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

It is not clear to what extent the VA ophthalmologist's October 2005 opinion is supported by "clinical data or other rationale."  This opinion appears to be based on an inaccurate factual premise, as this clinician acknowledged "the lack of in-service documentation" for his findings.  It also is not clear from a review of this opinion whether this clinician was addressing the Veteran's worsening visual acuity or the contended etiological relationship between other eye disabilities and active service (an issue which is not before the Board).  In any event, given the deficiencies in the October 2005 opinion, the Board finds that it is entitled to little probative value.

The remaining evidence of record shows that the symptomatology attributable to the Veteran's service-connected residuals of a left eye disability had not worsened such that a disability rating greater than 10 percent is warranted.  Following outpatient treatment in October 2005, a VA clinician diagnosed the Veteran as having a stable mid-peripheral corneal subepithelial scar of the left eye secondary to a history of an explosion in service that was "not likely [the] cause of decreased visual acuity," and a history of iridocyclitis following in-service explosion with "no signs of associated ocular problems noted today."  Dr. D.R.N. opined in September 2006 that "the optic nerve atrophy is the primary reason this [Veteran] suffered vision loss of his left eye."  Following VA examination in August 2010, the VA clinician again opined that the Veteran's "corneal scars on the left eye do not account for his current level of visual acuity loss in the left eye."  In April 2011, the VA examiner who had seen the Veteran in August 2010 opined that his left eye vision loss was less likely than not permanently aggravated by his service-connected left eye injury.  This examiner also opined that macular degeneration was "most likely responsible for" the Veteran's lost visual acuity seen on the August 2010 VA examination.  Following the Veteran's death in July 2011, and after reviewing the prior VA examinations completed during the Veteran's lifetime, the December 2012 VA staff optometrist opined that the Veteran's reduced visual acuity and his reported "symptoms of missing areas of vision, inability to drive, inability to play the organ and decreased independence as it relates to vision are secondary to the vision loss from [non-service-connected left eye] macular degeneration."  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The claimant also has not identified or submitted any competent evidence, to include a medical nexus, which supports assigning an increased rating for residuals of a left eye disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for residuals of a left eye disability have not been met.

Extraschedular

The Board must consider whether the claimant is entitled to consideration for referral for the assignment of an extraschedular rating for the Veteran's service-connected residuals of a left eye disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of a left eye disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  This is especially true because the 10 percent rating assigned for the Veteran's residuals of a left eye disability contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization during the Veteran's lifetime.  The record evidence indicates that the Veteran retired many years prior to his death.  It also shows that he was not hospitalized prior to his death for treatment of his service-connected residuals of a left eye disability.  Although the Veteran entered hospice care after he filed his increased rating claim in May 2011, the claimant did not indicate, and the evidence did not show, that the Veteran's hospice care was for treatment of his service-connected residuals of a left eye disability.  In light of the above, the Board finds that the criteria for submission for the assignment of an extraschedular rating for residuals of a left eye disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for residuals of a left eye disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


